

AGREEMENT
 
THIS AGREEMENT (this “Agreement”), entered into this 23rd day of September,
2010, sets forth the arrangement between WEALTH ENGINEERING LLC with its
principal place of business at 281 Highway 34 Suite 204B, Colts Neck, NJ 07722
(hereinafter referred to as “Consultant”), and GLOBAL INVESTORS SERVICES, INC.,
a Nevada corporation, with its principal place of business at 708 3rd Avenue,
6th Floor, New York, NY (hereinafter referred to as “Company”), with respect to
compensation to which Consultant may become entitled under the terms and
conditions set forth in this Agreement.
 
WITNESSETH:
 
WHEREAS, the Company is engaged in the development, marketing and distribution
of various on-line financial educations services and analysis products;
 
WHEREAS, the Consultant and the Company are parties to a Marketing Agreement
dated August 1, 2009 (the “Marketing Agreement”) and in addition to the
Marketing Agreement, the Company and Consultant have agreed to enter into this
Agreement pertaining to the Sales Agency Agreement entered by and between the
Company and The Cougar Group (the “Cougar Agreement”);
 
WHEREAS, the Consultant has agreed to provide the services outlined on Exhibit I
in order to assist The Cougar Group in marketing the Company’s products in
Japan, South Korea, China, Australia, Hong Kong, Singapore, New Zealand,
Philippines, Indonesia, and India (the “Territory”) pursuant to that certain
Sales Agency Agreement entered by and between the Company and The Cougar Group
(the “Cougar Agreement”);
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1.                    Purpose; Services.  In consultation with the management of
the Company, the Consultant shall provide the Services.  In performing the
Services, Consultant shall report to such person as may, from time to time, be
designated by the Company’s chief executive officer.  Consultant shall not have
any authority to execute contracts or make any commitments on behalf of the
Company.  Consultant accepts the engagement provided in this Agreement and
agrees to perform the Services in a professional manner, diligently, in good
faith, in a manner consistent with the best interests of the Company.
 
2.                    Compensation; Expenses. In consideration for providing the
Services hereunder, the Company shall pay Consultants a monthly fee from the
cash revenues received as a direct result of the Cougar Agreement   equal to ten
(10) percent of the first year revenues from its sales in the Territory (the
“Fee”).  The Fee shall not exceed $2,500,000 for the first year of the Agreement
and $2,500,000 for the second year of the Agreement and shall terminate upon the
two (2) year anniversary of this Agreement and Consultant shall not be entitled
to any further compensation from any arrangement or agreement between the
Company and The Cougar Group or any of its affiliates. Both the Company and the
Consultant hereby agree and acknowledge that the fee contemplated by this
Agreement shall be derived solely from the revenues received from the
Territory.  In the event that additional geographic areas are added to the
Territory, then the Company shall enter an agreement covering those geographical
areas on an as needed basis.  All costs and expenses incurred by Consultant
shall be the sole responsibility of the Consultant and the Company shall have no
responsibility or obligation to reimburse the Consultant for such costs and
expenses incurred by the Consultant.

 
1

--------------------------------------------------------------------------------

 
 
3.                    Independent Contractor Relationship.  This Agreement is
intended to create an independent contractor relationship between Consultant and
Company.
 
(a)            No Taxes Withheld from Compensation. Company will not withhold
any taxes from any compensation paid to Consultant according to this Agreement.
It is acknowledged and agreed by the parties that Company has not, is not, and
shall not be obligated to make, and that it is the sole responsibility of
Consultant to make, in connection with compensation paid to Consultant according
to this Agreement, all periodic filings and payments required to be made in
connection with any withholding taxes, FICA taxes, Federal unemployment taxes,
and any other federal, state or local taxes, payments or filings required to be
paid, made or maintained.
 
(b)           Consultant Controls Time and Effort.  It is agreed that Company is
interested only in the ultimate results of Consultant’s activities pursuant to
this Agreement, and that Consultant shall have exclusive control over the time
and effort invested by Consultant pursuant to this Agreement, and the manner and
means of Consultant’s performance under this Agreement.
 
(c)            Independence from Company.  The parties further agree that
Consultant shall have no control or supervision over Company’s employees,
officers, directors, representatives or affiliates.  Consultant will not
represent that it is an employee of Company. Consultant shall at all times
represent himself and be construed as independent of Company.  Consultant shall
not, under any circumstances, be deemed to be a servant or employee of Company
for any purpose, including for Federal tax purposes.  Consultant’s relationship
to Company is that of an independent contractor, and nothing in this Agreement
shall constitute this Agreement as a joint venture or partnership between
Consultant and Company.  Consultant shall have no authority to bind Company or
any of its employees, officers, directors, representatives or affiliates by any
promise or representation, oral or otherwise, unless specifically authorized in
a writing bearing an authorized signature of a Company officer, director or
representative. All discussions and negotiations with any source for funding
and/or financing shall be conducted by Company.
 
4.                    Board of Directors.  Consultant will be given the right to
immediately propose a candidate to serve as an interim director on the Company’s
Board of Directors at the execution of this Agreement. The proposed director
candidate will present his or her qualifications, business experience and other
capabilities to the current Board. Upon satisfactory review of the
qualifications, the individual will be placed on the current board. Consultant
understands that at the time of the Annual Shareholders meeting, all directors
will be nominated by the Board of Directors or appropriate nominating committee
and voted for by the shareholders.
 
5.                    Term, Termination of this Agreement and Return of
Property.  The Term of this Agreement shall be for a period of two (2) year (the
“Term”).  Neither party may terminate this Agreement but for Cause.  Cause is
defined as any intentional act of fraud, embezzlement, theft or any other
material violation of law by either party during the Term.
 
6.                    Notice.  Any notice required under this Agreement shall be
deemed duly delivered (and shall be deemed to have been duly received if so
given), if personally delivered, sent by a reputable courier service, or mailed
by registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.

 
2

--------------------------------------------------------------------------------

 
 
7.                    Law and Jurisdiction.  The laws of the State of New York
apply to this Agreement, without deference to the principles of conflicts of
law.  Both jurisdiction and venue for any litigation pursuant to this Agreement
shall be proper in the courts of New York.
 
8.                    Severability.  If the law does not allow a provision of
this Agreement to be enforced, such unenforceable provision shall be amended to
become enforceable and reflect the intent of the parties, and the rest of the
provisions of this Agreement shall remain in effect.
 
9.                    Waiver.  The failure of any party, in any instance, to
insist upon strict enforcement of the provisions of this Agreement shall not be
construed to be a waiver or relinquishment of enforcement in the future, and the
terms of this Agreement shall continue to remain in full force and effect.
 
10.                  Assignability.  This Agreement shall not be assignable by
either party, except as provided by Section 2 of this Agreement.
 
11.                  Amendment. This Agreement may only be amended or modified
in a writing signed by both of the parties and referring to this Agreement.
 
12.                  Entire Agreement.  This Agreement constitutes the entire
agreement and final understanding of the parties with respect to the subject
matter of this Agreement and supersedes and terminates all prior and/or
contemporaneous understandings and/or discussions between the parties, whether
written or verbal, express or implied, relating in any way to the subject matter
of this Agreement.
 
13.                 Execution in Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one in the same
instrument.  Confirmation of execution by electronic transmission of a facsimile
signature shall be binding on the confirming party.
 
SIGNING THIS AGREEMENT INDICATES ACCEPTANCE OF THE TERMS OF THIS AGREEMENT.


GLOBAL INVESTORS SERVICES, INC.
 
By:/s/ Nicholas Maturo
Name:
Nicholas Maturo
Title:
CEO
 
WEALTH ENGINEERING LLC
 
By:/s/ Mario Romano
Name:
Mario Romano
Title:
CEO/President

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT I


-
Deliver all product materials needed or requested by The Cougar Group or its
affiliates or partners (collectively, TCG).  Wealth will not bear any of the
costs associated with this delivery.

-
Conduct presentation and training via webinar or site visits as needed to assist
TCG develop sales channels in the Territory

-
Provide support and various training activities for TCG via webinar or site
visit as needed


 
4

--------------------------------------------------------------------------------

 
